Citation Nr: 0919420	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  02-15 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to May 1970.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in October 2004, it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas, for additional development.  
The case is now before the Board for final appellate 
consideration.


FINDING OF FACT

The competent medical evidence, overall, does not show that 
the Veteran incurred a low back condition while on active 
duty.  


CONCLUSION OF LAW

The criteria for service connection for a low back condition 
have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the Veteran in December 2004 that fully addressed all 
necessary elements.  The letter informed the Veteran of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  Although 
the notice letter was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the Veteran because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the Veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of a 
November 2008 supplemental statement of the case after the 
notice was provided.  For these reasons, it is not 
prejudicial to the Veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, October 2006 
correspondence provided Dingess notice.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA and private 
medical records.  The Veteran submitted private treatment 
records and was provided an opportunity to set forth his 
contentions during the hearing before the undersigned Acting 
Veterans Law Judge.  He was afforded VA medical examinations 
in January 2005 and July 2006.  Significantly, neither he nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

The Veteran contends that he now has a low back disability 
due to a February 1970 back injury that occurred when he 
lifted a heavy duffel bag above his head.  He relates that he 
has had pain ever since that time.

The Veteran's service treatment records reflect that in 
February 1970, he sought treatment for a complaint of a sore 
back of one week's duration.  The impression was strain with 
probable spasm.  On his April 1970 separation report of 
medical history, the Veteran indicated back trouble of any 
kind.  The physician's summary section is negative for any 
back condition.  The report of the Veteran's April 1970 
separation medical exam provides that clinical evaluation of 
the Veteran's spine was normal, and identifies no relevant 
defects or diagnoses.  

The report of a June 1970 VA reflects that the Veteran 
noticed low back ache, catching and locking in 1969.  Current 
examination was negative.  The pertinent diagnosis was 
congenital anomaly of the first sacral segment.  

A September 1998 private medical report provides that the 
Veteran complained of an acute onset of low back pain lifting 
some plastic buckets at work at the Postal Service.  He 
reported that he had strained his back one time before but 
had no history of chronic back pain.  The impression was 
acute back strain.  

The report of a November 1998 VA examination provides the 
Veteran's pertinent medical history, including his history of 
a 1969 injury from lifting a duffel, with symptoms ever 
since.  The Veteran did not report his back injury at the 
Postal Service the prior month.  The examination sets forth 
the results of physical examination and films.  The 
impression was marked degenerative discopathy L5-S1; 
degenerative spurring vertebral bodies, L5; foraminal 
encroachment L5-S1, secondary to degenerative changes; and 
intermittent radiculopathy secondary to encroachment.  

An October 1999 private medical report notes that the Veteran 
reported back pain since the early 1970's that was worse over 
the last five years.  X-rays demonstrated a retrolisthesis of 
L5, S1 with degeneration of that disc.  The L5 vertebra also 
looked atypical, possibly due to an old compression fracture.  
There was a slight curve to the right on the lumbar spine.  
The impression was degenerative disc disease L5, S1, with 
retrolisthesis.  

A December 1999 VA outpatient treatment note provides that 
the Veteran was undergoing treatment for chronic low back 
pain.  The impression was chronic low back pain (myofascial 
etiology).  

A private November 2001 medical report relates that the 
Veteran had back pain, dating from 1967 when he lifted a 
duffel bag over his head while in the Army.  The report is 
negative for any mention of, or reference to, the Veteran's 
1998 injury while working at the Postal Service.  The 
diagnosis was L4-5 herniated nucleus pulposus with spinal 
stenosis, also at L5-S1 severe degenerative changes.  The 
private physician stated that it appeared that the diagnosis 
was consistent the Veteran's 1967 injury.  

A February 2002 VA neurosurgery consultation report provides 
that the Veteran was a 54-year old mail carrier with chronic 
low back pain.  X-rays resulted in an impression of diffuse 
narrowing involving the disc space at L5-S1 with adjoining 
sclerotic change suggesting severe degenerative disc disease; 
and reverse spondylolisthesis at L5-S1, which raised the 
possibility of spinal stenosis.  The final assessment was low 
back pain.  

The report of a January 2005 VA examination provides that the 
examiner reviewed the Veteran's claims file and service 
treatment records.  It sets forth the Veteran's medical 
history, including his complaint of back pain of one week's 
duration as noted in his service treatment records.  Current 
physical examination resulted in a diagnosis of chronic 
lumbosacral strain with degenerative disc disease.  The 
examiner stated that there was no record of injury to the 
back in the Veteran's service treatment records, but said 
that the Veteran was thought to have had a lumbosacral 
strain.  The examiner expressed the opinion that the 
Veteran's current back condition was not related to the acute 
lumbosacral strain he had while on active duty, even though 
the Veteran states he has had symptoms since that time.  

The report of a July 2006 VA examination provides that the 
claims file was reviewed.  It sets forth the pertinent 
medical history, which included the inservice lumbar strain, 
normal spine at separation, back complaints in 1998 with X-
ray of evidence of degenerative joint disease at that time, 
the 1998 notation of acute lumbar strain, the Veteran's 1998 
report of no back-related problems of the preceding years 
other than a remote strain, and numerous back-related 
complaints after 1998.  Current physical examination resulted 
in a diagnosis of degenerative joint disease/degenerative 
disc disease, lumbar spine.  

The examiner expressed the opinion that the etiology of the 
Veteran's back-related complaints were related to 
osteoarthritis in the aging process.  It was less likely than 
not (less than 50 percent) that his present back-related 
complains were the result of the remote lumbar strain noted 
in the military, as medical records suggested normal lumbar 
spine examination in 1970 and the absence of back-related 
complaints until the late 1990's, by the Veteran's own 
statement in 1998.  The examiner stated that he did not feel 
there was a nexus of medical information to link the 
Veteran's remote inservice sprain (sic) to his current 
degenerative joint disease of the lumbar spine.  It would be 
more likely that his back-related complaints were the result 
of the aging process.  In addition, there was a single 
medical note in the late 1990's which states that the Veteran 
was without back-related complaints in previous years.  The 
examiner said that he did not feel that the Veteran's present 
back-related complaints were related to the remote lumbar 
strain for these reasons.  

In February 2008, the Veteran submitted a VA Form 21-4142 
authorizing VA to obtain medical records from the Postal 
Service Human Resources, Injury Compensation office.  No 
records were available from this source.  A January 2006 
letter from the Postal Service relates that the Veteran had 
filed for worker's compensation benefits, but provided no 
details.  As the Veteran has identified no other injury while 
working at the Postal Service, the foregoing suggests that 
his 1998 back injury was significant enough to result in a 
worker's compensation claim.  

In October 2008, the Board obtained the report of a November 
1983 medical questionnaire that the Veteran filled out for 
employment with the Postal Service.  He indicated that he had 
a back injury or chronic back pain, and related that he had a 
back x-ray in 1983 because of an injury by slipping with 
weight on his shoulder.  On clinical evaluation, his spine 
was normal.

Overall, the Board finds that the preponderance of the 
foregoing evidence weighs against service connection on a 
presumptive or direct basis.  

First, because arthritis was not seen within one year of the 
Veteran's separation from service, presumptive service 
connection is not warranted under 38 C.F.R. §§ 3.307, 3.309.

Turning to service connection on a direct basis, the Board 
acknowledges the November 2001 private medical opinion that 
the Veteran's diagnosis was consistent with his 1967 injury.  
However, this opinion is not probative.  The Court has held 
that VA cannot reject a medical opinion simply because it is 
based on a history supplied by the veteran and that the 
critical question is whether that history was accurate.  
Kowalski v. Nicholson, 19 Vet. App. 171 (2005); see, e. g., 
Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance 
on a veteran's statement renders a medical report incredible 
only if the Board rejects the statements of the veteran).  In 
this case, the Board finds that this opinion is entitled to 
very limited probative value as the examiner was apparently 
unaware of the 1983 injury the Veteran mentioned on his 
Postal Service questionnaire, or the 1998 injury the Veteran 
suffered while working at the Postal Service.  Since the 
medical history on which the November 2001 opinion is based 
is not complete, the opinion is not probative.  

By contrast, the January 2005 and July 2006 VA negative 
opinions are based on accurate reviews of the Veteran's 
complete medical history.  See Kowalski, supra, and Coburn, 
supra.  Moreover, the July 2006 opinion is supported by an 
explanation that refers to specific findings in the Veteran's 
medical records.  This fact is particularly important, in the 
Board's judgment, as the references make for a more 
convincing rationale.

The Board also finds it significant that the 1970 VA 
examination and 1983 Postal Service examination found that 
the Veteran's spine was normal, other than the congenital 
anomaly of the first sacral segment noted in 1970.  

The Veteran contends that his low back symptoms have 
continued since active duty.  When a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  In such 
cases, the Board is within its province to weigh that 
testimony and to make a credibility determination as to 
whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

To the extent that the Veteran is able to observe continuity 
of low back pain since service, his opinions are outweighed 
by the competent medical evidence.  Simply stated, the Board 
finds that the post-service medical records (showing no non-
congenital spine problems in 1970 and a normal spine in 1983, 
and containing no probative medical evidence linking any 
post-service low back conditions to service) outweigh the 
Veteran's contentions.  

In sum, the medical evidence demonstrates that the Veteran is 
not entitled to service connection for a low back condition.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



ORDER

Service connection for a low back disability is denied.  




____________________________________________
HEATHER J. HARTER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


